DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-8, 10-11, 15-20 are allowed. 
	Renumbered as claims 1-16 for pending claims 1-8, 10-11, 15-20.
	The present invention is directed to an information processing apparatus includes a display. The display displays different values set for a first graphic image and a second graphic image in response to detecting a predetermined operation performed on the first graphic image and the second graphic image. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an information processing apparatus comprising: 
a controller configured to: 
control a panel of a display to display different values set for a first graphic image and a second graphic image side-by-side in a pair in response to detecting a predetermined operation performed on the first graphic image and the second graphic image, each of the first graphic image and the second graphic image being a graphic image for which at least a value corresponding to the first graphic image and a value corresponding to the second graphic image are set by a user, wherein the value corresponding to the first graphic image and the value corresponding to the second graphic image set by the user are displayed side-by-side in a pair when the value 
control a panel of a second display to hide, in response to detecting selection of the first graphic image, a graphic image in a different category from a category of the first graphic image, 
control a panel of a third display to display, in response to detecting selection of the first graphic image, the number of values set for a graphic image other than the first graphic image, which are different from values set for the first graphic image, on top of or near the graphic image other than the first graphic image, wherein the panel of the third display is controlled to rearrange and display graphic images other than the first 2Customer No.: 31561Docket No.: 92057-US-348Application No.: 16/540,062graphic image in ascending order from the smallest to the largest number of different set values, 
control a panel of a fourth display, in response to detecting selection of the first graphic image, wherein control the panel of the fourth display comprising: 
 	to display a graphic image for which the number of set values different from values set for the first graphic image is greater than a predetermined number and a graphic image for which the number of set values different from the values set for the first graphic image is less than or equal to the predetermined number in different styles, or 
 	to display a graphic image for which the number of set values different from values set for the first graphic image is greater than or equal to the predetermined number and a graphic image for which the number of set values different from the values set for the first graphic image is less than the predetermined number in different styles.
The closest prior art, Hironobu (EP 1089161 A2) in view of Kobayashi (US 2014/0118781 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Hironobu (EP 1089161 A2) discloses object processing apparatus and object attribute changing methods, and more particularly to such apparatus and methods which display and/or process image objects such as photographs, illustrations or handwritten characters.
Kobayashi (US 2014/0118781 A1) discloses a data processing apparatus, a setting method, and a setting program. More specifically, the present invention relates to a data processing apparatus capable of executing plural kinds of processes, a setting method executed in the data processing apparatus, and a non-transitory computer-readable recording medium encoded with a setting program.
However, Hironobu (EP 1089161 A2) in view of Kobayashi (US 2014/0118781 A1) do not specifically disclose “control a panel of a fourth display, in response to detecting selection of the first graphic image, wherein control the panel of the fourth display comprising: 
 	to display a graphic image for which the number of set values different from values set for the first graphic image is greater than a predetermined number and a graphic image for which the number of set values different from the values set for the first graphic image is less than or equal to the predetermined number in different styles, or to display a graphic image for which the number of set values different from values set for the first graphic image is greater than or equal to the predetermined number and a graphic image for which the number of set values different from the values set for the first graphic image is less than the predetermined number in different styles”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 19 and 20 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 19 and 20 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-8, 10-11, 15-18, the instant claims are dependent on allowable claims and thus allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672